 

Exhibit 10.2
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Amended and Restated
 
Limited Liability Company Agreement
 
of
 
AdvisorShares Investments, LLC
 
(a Delaware Limited Liability Company)
 
Dated as of October 31, 2008

 
Table of Contents
 
       
ARTICLE I DEFINITIONS
 
Section 1.01.
Definitions
2
ARTICLE II GENERAL
5
Section 2.01.
The Company
5
Section 2.02.
Name
6
Section 2.03.
Registered Office; Registered Agent
6
Section 2.04.
Principal Office in the United States; Other Offices
6
Section 2.05.
Purposes
6
Section 2.06.
Foreign Qualification
6
Section 2.07.
Term
6
Section 2.08.
No Partnership
7
ARTICLE III MEMBERS 7
Section 3.01.
Members
7
Section 3.02.
Liability to Third Parties
7
Section 3.03.
No Management Authority
7
Section 3.04.
Information and Inspection Rights
7
Section 3.05.
Other Rights
7
Section 3.06.
Indirect Transfers
8
Section 3.07.
Other Activities
8
ARTICLE IV CAPITAL CONTRIBUTIONS 8
Section 4.01.
Capital Contributions
8
Section 4.02.
Additional Contributions
8
Section 4.03.
Return of Contributions; No Interest on Capital
9
Section 4.04.
Capital Accounts
9
ARTICLE V ISSUANCE OF UNITS; CERTIFICATES 10
Section 5.01.
Issuance of Units
10
Section 5.02.
Issuance of Additional Units
10
Section 5.03.
Grant of Preemptive Rights
10
Section 5.04.
Units Not Certificated.
11
Section 5.05.
Transfers
11
Section 5.06.
Record Holders
12
Section 5.07.
Contribution Defaults of Fund.com
12
Section 5.08.
Termination of Employment of the Founder and Related Matters
13
ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS 13
Section 6.01.
Profits and Losses Defined
13
Section 6.02.
General Allocations of Profits and Losses
14
Section 6.03.
Special Regulatory Allocations
14
Section 6.04.
Allocations of Tax Incidents.
16
Section 6.05.
Distributions
16
Section 6.06.
Tax Liability Distribution
16

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

ARTICLE VII BOARD OF DIRECTORS 17
Section 7.01.
Management of the Company; Board of Directors.
17
Section 7.02.
Actions that Require Approval of the Required Percentage of Units
18
Section 7.03.
Committees; Reliance on Authority.
18
Section 7.04.
Number of Directors; Term of Office
19
Section 7.05.
Resignation
19
Section 7.06.
Meetings.
19
Section 7.07.
Action by Written Consent or Telephone Conference
20
Section 7.08.
Compensation
20
Section 7.09.
Officers.
20
ARTICLE VIII MEETINGS OF MEMBERS 21
Section 8.01.
Meetings.
21
Section 8.02.
Proxies
22
Section 8.03.
Conduct of Meetings
22
Section 8.04.
Action by Written Consent or Telephone Conference.
22
ARTICLE IX INDEMNIFICATION; LIMITATION OF LIABILITY; CONFIDENTIALITY 23
Section 9.01.
Indemnification.
23
Section 9.02.
Limitation of Liability.
25
Section 9.03.
Savings Clause
25
Section 9.04.
Confidentiality
25
ARTICLE X TAXES 26
Section 10.01.
Tax Returns
26
Section 10.02.
Tax Elections
26
Section 10.03.
Tax Matters Partner
27
ARTICLE XI DISPOSITION OF UNITS 27
Section 11.01.
Restrictions on Disposition
27
Section 11.02.
Voidance of Certain Dispositions
28
Section 11.03.
Certain Expenses
28
Section 11.04.
Substituted Members
28
Section 11.05.
Drag-Along Rights
28
Section 11.06.
Tag-Along Rights
29
Section 11.07.
Right of First Offer
30
Section 11.08.
Termination of Restrictions on Disposition.
32
Section 11.09.
Allocations Between Transferor and Transferee.
32
ARTICLE XII BOOKS, RECORDS AND ACCOUNTING 32
Section 12.01.
Books and Records
32
Section 12.02.
Fiscal Year
32
Section 12.03.
Books of Account; Tax Return.
32
ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION 32
Section 13.01.
Dissolution
32

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 13.02.
Liquidation and Termination
33
Section 13.03.
Deficit Capital Accounts
34
Section 13.04.
Certificate of Cancellation
35
ARTICLE XIV MISCELLANEOUS 35
Section 14.01.
Notices
35
Section 14.02.
Adjustments to Number of Units
35
Section 14.03.
Entire Agreement
35
Section 14.04.
Effect of Waiver or Consent
35
Section 14.05.
Amendment or Modification.
36
Section 14.06.
Binding Effect
36
Section 14.07.
Governing Law; Severability
37
Section 14.08.
Further Assurances
37
Section 14.09.
Counterparts
37
Section 14.10.
Construction
37
Section 14.11.
No Third Party Beneficiary.
37
           
Exhibit A
Capital Contributions and Number of Units
 


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Amended and Restated
 
Limited Liability Company Agreement
 
of
 
AdvisorShares Investments, LLC
 
(a Delaware Limited Liability Company)
 
___________________________________________
 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ADVISORSHARES
INVESTMENTS, LLC (this “Agreement”) is made and entered into as of October 31,
2008 by and among each of the Persons (as hereinafter defined) identified on
Exhibit A hereto as Members (as hereinafter defined) of AdvisorShares
Investments, LLC, a Delaware limited liability company (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, on October 12, 2006, the Certificate of Formation (the “Certificate”)
of the Company was filed in the office of the Secretary of State of Delaware;
 
WHEREAS, as of October 12, 2006, Noah Hamman (the “Founder”) entered into the
Limited Liability Company Agreement of the Company and the Founder was admitted
as a Member;
 
WHEREAS, as of January 1, 2008, the Founder made total capital contributions of
$10,000 to the Company;
 
WHEREAS, as of September 23, 2008, the Founder contributed all of his interests
in the Company to Wilson Lane Group, LLC, a Delaware limited liability company
(“Founder LLC”), Founder LLC was admitted as a Member, and the Founder withdrew
as a Member;
 
WHEREAS, on the date hereof, Fund.com Inc., a Delaware corporation (“Fund.com”)
purchased six million Units from the Company pursuant to the Purchase and
Contribution Agreement (as defined below) and Fund.com desires to be admitted as
a Member pursuant to the terms of conditions of this Agreement; and
 
WHEREAS, the parties hereto desire to enter into this Agreement in order to
provide for the regulation and management of the Company and set forth the
respective rights, duties and obligations of the Members in connection
therewith;
 
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be derived from the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01. Definitions
 
.  As used in this Agreement, the terms set forth below have the following
respective meanings:
 
“Act” means the Delaware Limited Liability Company Act and any successor
statute, in each case as amended from time to time.
 
“Adjusted Capital Account Deficit” means the deficit balance, if any, in a
Member’s Capital Account as of the end of the applicable fiscal year after (i)
crediting thereto any amounts which such Member is obligated to restore pursuant
to this Agreement or Treasury Regulation section 1.704-1(b)(2)(ii)(c) or is
deemed to be obligated to restore pursuant to Treasury Regulation sections
1.704-2(g)(1) and 1.704-2(i)(5); and (ii) debiting to such Capital Account the
amounts described in Treasury Regulation sections 1.704-1(b)(2)(ii)(d)(4), (5)
and (6).  The foregoing definition is intended to comply with Treasury
Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
 
“Affiliate” means, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such specified Person.  For the purposes of this
Agreement, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Board of Directors” has the meaning set forth in Section 7.01 hereof.
 
“Budget” has the meaning set forth in Section 3.04(c) hereof.  However, prior to
the achievement of Milestone A, “Budget” shall be the budget attached to the
Purchase and Contribution Agreement as Exhibit D thereto.
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
a date upon which any national securities exchange is closed shall not be
regarded as a Business Day.
 
“Capital Account” has the meaning set forth in Section 4.04 hereof.
 
“Cause” has the meaning set forth in the Employment Agreement.
 
“Certificate” has the meaning set forth in the recitals of this Agreement.
 
“Class A Directors” has the meaning set forth in Section 7.04(a) hereof.
 
“Class B Directors” has the meaning set forth in Section 7.04(b) hereof.
 
“Code” means the Internal Revenue Code of 1986 and any successor statute, in
each case as amended from time to time.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Contribution Default” has the meaning set forth in Section 5.07(a) hereof.
 
“Contribution Obligation” the meaning set forth in the Purchase and Contribution
Agreement.
 
“Director” means any Person elected as a member of the Board of Directors as
provided in this Agreement (but does not include any Person who has ceased to be
a member of the Board of Directors).
 
“Disposition” means a sale, assignment, transfer, gift, encumbrance,
hypothecation, mortgage, pledge, exchange or any other conveyance or disposition
by law or otherwise, voluntarily or involuntarily, and the terms “Dispose” and
“Disposing” shall have correlative meanings.
 
“Drag-Along Election” has the meaning set forth in Section 11.04(b) hereof.
 
“Employment Agreement” means the employment agreement between the Founder and
the Company, as in effect on the date hereof.
 
“Founder” has the meaning set forth in the recitals of this Agreement.
 
“Founder LLC” has the meaning set forth in the recitals of this Agreement.
 
“Good Reason” has the meaning set forth in the Employment Agreement.
 
“Fund.com” has the meaning set forth in the recitals of this Agreement.
 
“Indemnitee” has the meaning set forth in Section 9.01 hereof.
 
“Losses” has the meaning set forth in Section 6.01 hereof.
 
“Member” means any Person admitted to the Company as a member as provided in
this Agreement (but does not include any Person who has ceased to be a member).
 
“Milestone A, B, C or D” and “Milestones” have the respective meanings set forth
in the Purchase and Contribution Agreement.
 
“Minimum Hold Requirement” shall be deemed satisfied so long as such Member
holds at least 10% of the outstanding Units in the Company at the time of such
determination.
 
“Non-Selling Member” has the meaning set forth in Section 11.05(a) hereof.
 
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a fiscal
year shall be determined in accordance with the rules of Treasury Regulation
section 1.704-2(c).
 
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation section
1.752-1(a)(2).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Offeree” has the meaning set forth in Section 11.06(a) hereof.
 
“Offeror” has the meaning set forth in Section 11.06(a) hereof.
 
“Offer Notice” has the meaning set forth in Section 11.06(a) hereof.
 
“Offer Notice Period” has the meaning set forth in Section 11.06(b) hereof.
 
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulation section 1.704-2(i)(3).
 
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(4).
 
“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulation section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a fiscal year shall be
determined in accordance with the rules of Treasury Regulation section
1.704-2(i)(2).
 
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a fiscal year
shall be determined in accordance with the rules of Treasury Regulation section
1.704-2(d).
 
“Person” means an individual or a corporation, limited liability company,
partnership (whether general, limited or limited liability), trust,
unincorporated organization, joint stock company, joint venture, association or
other entity, or any government, or any agency or political subdivision thereof.
 
“Plan of Liquidation” has the meaning set forth in Section 13.01 hereof.
 
“Profits” has the meaning set forth in Section 6.01 hereof.
 
“Proposed Sale” has the meaning set forth in Section 11.05(a) hereof.
 
“Proposed Transferee” has the meaning set forth in Section 11.05(a) hereof.
 
“Proposed Third Party Sale” has the meaning set forth in Section 11.06(d)
hereof.
 
“Pro Rata Share” has the meaning set forth in Section 5.03(a) hereof.
 
“Purchase and Contribution Agreement” means the Purchase and Contribution
Agreement, dated as of October 31, 2008, among the Company, Fund.com, Founder
LLC and the Founder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Qualified Public Offering” means an underwritten public offering of the Units
(or any other equity securities of the Company or any successor corporation or
other entity) under the Securities Act that results in aggregate gross proceeds
for the Company (or such successor) of at least $30.0 million and where the
price per Unit (or such other security) as offered to investors in such offering
(without subtracting any underwriter’s discounts or commissions) is at least
$4.00 (adjusted to reflect any splits, reverse splits or other similar events
which occur after the closing of such public offering).
 
“Regulatory Allocations” has the meaning set forth in Section 6.03(g) hereof.
 
“Required Percentage” means Units representing (i) more than seventy five
percent (75%) of the total number of Units held by all Members plus (ii) for so
long as Founder LLC holds at least 50% of the Units held by Founder LLC as of
the date hereof, not less than one (1) Unit held by Founder LLC.
 
“Required Sale” has the meaning set forth in Section 11.04(a) hereof.
 
“Required Sale Notice” has the meaning set forth in Section 11.04(a) hereof.
 
“Required Sale Transferee” has the meaning set forth in Section 11.04(a) hereof.
 
“SEC Exemptive Order” has the meaning set forth in the Purchase and Contribution
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Member” has the meaning set forth in Section 11.05(a) hereof.
 
“Tag-Along Right” has the meaning set forth in Section 11.05(a) hereof.
 
“Tagging Member” has the meaning set forth in Section 11.05(a) hereof.
 
“Tax Liability Distribution” has the meaning set forth in Section 6.06 hereof.
 
“Unit” means a portion of all or a specified category of the rights, duties,
obligations and ownership interests in the Company including, but not limited
to, rights to a share of the profits and losses of the Company and to receive
distributions of the Company’s assets, which is issued pursuant to this
Agreement (including fractional portions thereof).
 
ARTICLE II
 
GENERAL
 
Section 2.01. The Company.  The Company has been organized as a Delaware limited
liability company by the filing of the Certificate in the office of the
Secretary of State of the State of Delaware under and pursuant to the
Act.  Except as otherwise provided herein, the rights and obligations of the
Members and the administration and termination of the Company shall be governed
by the Act.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Section 2.02. Name.  The name of the Company is “AdvisorShares Investments, LLC”
and all Company business must be conducted in that name or such other names as
the Board of Directors may select from time to time in compliance with
applicable law.
 
Section 2.03. Registered Office; Registered Agent
 
.  The registered office of the Company required by the Act to be maintained in
the State of Delaware shall be the office of the initial registered agent named
in the Certificate or such other office (which need not be a place of business
of the Company) as the Board of Directors may designate from time to time in the
manner provided by applicable law.  The registered agent of the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
or such other Person or Persons as the Board of Directors may designate from
time to time in the manner provided by law.
 
Section 2.04. Principal Office in the United States; Other Offices.  The
principal office of the Company in the United States shall be at such place as
the Board of Directors may designate from time to time, which need not be in the
State of Delaware.  The Company may have such other offices as the Board of
Directors may designate from time to time.  As of the date of this Agreement,
the principal office of the Company is located at 5604 Wilson Lane, Bethesda, MD
20814.
 
Section 2.05. Purposes.  The Company is formed for the object and purpose of,
and the nature of the business to be conducted and promoted by the Company is
(i) pursuing development of actively managed exchange traded funds and platforms
and (ii) engaging in any lawful activity or activities, entering into
obligations, acquiring assets and operating any existing or such acquired or new
businesses and performing contracts related to or incidental to and necessary,
appropriate or convenient for the accomplishment of the purposes set forth in
clause (i) of this Section 2.05.  The Company shall possess and may exercise all
the powers and privileges granted by the Act or by any other law or by this
Agreement, together with any powers incidental thereto, insofar as such powers
and privileges are necessary or convenient to the conduct, promotion or
attainment of the foregoing business object and purpose of the Company.
 
Section 2.06. Foreign Qualification.  Prior to the Company conducting business
in any jurisdiction other than the State of Delaware, the Board of Directors
shall cause the Company to comply, to the extent procedures are available and
those matters are reasonably within the control of the Board of Directors, with
all requirements necessary to qualify the Company as a foreign limited liability
company in that jurisdiction.  At the request of the Board of Directors, each
Member shall execute, acknowledge, swear to, and deliver all certificates and
other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue and terminate the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.
 
Section 2.07. Term.  The Company’s existence commenced on the date upon which
the Certificate was filed in the office of the Secretary of State of the State
of Delaware and shall continue until the Company is dissolved and its affairs
wound up in accordance with the provisions of Article XIII.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 2.08. No Partnership.  The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member or Director be a partner or joint venturer of any
other Member or Director by virtue of the provisions of this Agreement or the
arrangements created hereby, for any purposes other than federal and state tax
purposes, and nothing contained in this Agreement shall be construed to provide
otherwise.
 
ARTICLE III
 
MEMBERS
 
Section 3.01. Members.  From and after the date hereof, the Members shall be (i)
the Persons identified on Exhibit A hereto and (ii) any other Persons admitted
from time to time as Members pursuant to the provisions of this Agreement.
 

 
 
Section 3.02. Liability to Third Parties.  The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company.  To the
fullest extent permitted by law, no Member shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member.
 
Section 3.03. No Management Authority.  No Member (other than a Member acting in
its capacity as a Director or an officer) shall have the authority or power to
act for or on behalf of the Company, to do any act that would be binding on the
Company or to make any expenditures or incur any liability on behalf of the
Company.
 
Section 3.04. Information and Inspection Rights.  All Members shall be entitled
to the full exercise of their rights under Section 18-305 of the Act.  In
addition, the Company shall provide each Member who satisfies the Minimum Hold
Requirement, the following information at the times provided:
 
(a) quarterly, within 60 days after the end of each fiscal quarter, unaudited
financial statements with respect to such fiscal quarter, including income
statements, balance sheets and cash flow statements;
 
(b) annually, within 120 days after the end of each fiscal year, financial
statements, including income statements, balance sheets and cash flow statements
with respect to such fiscal year, which financial statements shall be audited by
an independent certified public accounting firm of national standing; and
 
(c) as soon as practicable, but in any event at least 30 days before the end of
each fiscal year, a budget and business plan for the next fiscal year
(collectively, the “Budget”), approved by the Board of Directors and prepared on
a monthly basis, including balance sheets, income statements, and statements of
cash flow for such months and, promptly after prepared, any other budgets or
revised budgets prepared by the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 3.05. Other Rights.  Notwithstanding Section 7.02 or any other provision
of this Agreement, the Company may not, without the prior written consent and
approval of all of the Members, (a) amend, supplement, modify, terminate or
waive any provision of this Agreement or other agreements governing the relative
rights and obligations of the Members in a manner that adversely affects any
Member and is prejudicial to such Member relative to any other Member, or (b)
except as otherwise provided herein or in the Purchase and Contribution
Agreement, effectuate any redemption, purchase or other acquisition or
repurchase of any Units in a manner that is not pro rata among the Members and
made on the same terms and conditions (including consideration) for all Members.
 
Section 3.06. Indirect Transfers.  If any Member is an entity that was formed
for the purpose of acquiring Units of the Company or that has no substantial
assets other than Units of the Company or interests in Units of the Company,
such Member agrees that (a) the instruments or certificates evidencing equity
interests in such entity (and the other equity interests in any similar entities
controlling such entity) will note the restrictions contained in this Agreement
on the transfer of Units as if such equity interests were Units and (b) no
equity interest may be transferred to any Person other than in accordance with
the terms and provisions of this Agreement as if such equity interests were
Units.
 
Section 3.07. Other Activities.  Neither any Member nor Director nor their
Affiliates shall be expressly or impliedly restricted or prohibited under this
Agreement from engaging in other activities or business ventures of any kind or
character whatsoever.  Except as may otherwise be otherwise expressly set forth
in a separate written agreement, each of the Members and Directors and their
respective Affiliates, shareholders, directors, officers and employees shall
have the right to conduct, or to possess a direct or indirect ownership interest
in, activities and business ventures of every type and description, including
activities and business ventures in direct competition with the
Company.  Neither the Company nor any Member shall have any rights or claims by
virtue of this Agreement or the relationships created hereby in any such
activities or business ventures of any Member or its Affiliates, shareholders,
directors, officers and employees (it being expressly understood and agreed that
any and all such rights and claims are hereby irrevocably waived by each of the
Members on his or its behalf and on behalf of the Company).
 
ARTICLE IV
CAPITAL CONTRIBUTIONS
 
Section 4.01. Capital Contributions.  On or prior to the date hereof, cumulative
capital contributions of $10,000 were made to the Company.  As of the date
hereof, the parties hereto agree that the respective capital contributions and
Capital Accounts (as defined below) of the Members (or their respective share of
any such capital contributions made by their predecessors in interest, or their
respective share of the Capital Accounts, to the extent such Member is the
transferee of one or more Units) and Units of the Members are as set forth on
Exhibit A hereto.
 
Section 4.02. Additional Contributions
 
.  No Member shall be obligated to make any additional capital contributions to
the Company apart from those capital contributions specified in Section 4.01,
and in the case of Fund.com, the capital contributions required under the
Purchase and Contribution Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 4.03. Return of Contributions; No Interest on Capital
 
.  A Member is not entitled to the return of any part of its capital
contributions to the Company or to be paid interest in respect of either its
Capital Account or such capital contributions.  An unrepaid capital contribution
is not a liability of the Company or of any Member.  A Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return any Member’s capital contributions.
 
Section 4.04. Capital Accounts
 
.  The Company shall maintain a separate account (“Capital Account”) for each
Member.  As of the date of this Agreement, each Member's Capital Account shall
be equal to the amount set forth opposite such Member's name under the column
entitled “Capital Accounts Balances” on Exhibit A hereto, and shall subsequently
be adjusted as provided below.
 
(a) Credits to Capital Accounts.  Each Member’s Capital Account shall be
credited with (i) the amount of cash and the fair market value of other property
(net of liabilities that the Company is considered to assume or take subject to
under section 752 of the Code) contributed by such Member to the capital of the
Company and (ii) allocations to such Member of Profits (or items of income and
gain comprising such Profits) pursuant to Section 6.02 and items of income and
gain pursuant to Section 6.03.
 
(b) Debits to Capital Accounts.  A Member’s Capital Account shall be debited
with (i) the amount of any cash and the fair market value of any property
distributed to such Member (net of liabilities that such Member is considered to
assume or take subject to under section 752 of the Code) and (ii) allocations to
such Member of Losses (or items of loss and deduction comprising such Losses)
pursuant to Section 6.02 and items of loss and deduction pursuant to Section
6.03.
 
(c) Effect of Property Distributions.  If any property other than cash is
distributed to a Member (including distributions in liquidation of the Company),
the Capital Accounts of the Members shall be adjusted as if the property had
instead been sold by the Company for a price equal to its fair market value with
the resulting gain or loss allocated among the Members pursuant to Section 6.02
and Section 6.03 and the proceeds therefrom distributed to such Members.
 
(d) Effect of Transfer of Membership Interest.  In the event that any Unit or
interest therein is transferred in accordance with the terms of this Agreement,
the transferee shall succeed to the Capital Account of the transferor Member to
the extent such Capital Account relates to the transferred Unit or interest
therein.
 
(e) Adjustments for Certain Revaluation Events.  Upon the acquisition of an
additional Unit or interest therein by any new or existing Member in exchange
for more than a de minimis capital contribution or contribution of services, or
upon the distribution by the Company to a Member of more than a de minimis
amount of Company property as consideration for a Unit or interest therein, the
Board of Directors shall, immediately prior to such acquisition or distribution,
adjust the Capital Accounts of the Members (provided that the Board of Directors
reasonably and in good faith determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company) to reflect the differences between the fair market value (as reasonably
determined by the Board of Directors in good faith) and the book value of all
property held by the Company as if the property had been sold and gain or loss
allocated among the Members pursuant to Section 6.02 and Section 6.03.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(f) Certain Tax Incidents.  The foregoing provisions of this Section 4.04
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulation section 1.704-1(b) and shall be interpreted and applied in a
manner consistent with such Treasury Regulations.
 
ARTICLE V
 
ISSUANCE OF UNITS; CERTIFICATES
 
Section 5.01. Issuance of Units.  In exchange for each Member’s
capital  contribution to the Company referred to in Section 4.01, the Company
shall issue to each Member the number of Units set forth opposite such Member’s
name on Exhibit A hereto upon the execution and delivery of this Agreement by
such Member.
 
Section 5.02. Issuance of Additional Units.  Subject to Section 5.03, Section
7.01 and Section 7.02, and with the prior approval of the Required Percentage,
in order to raise capital or acquire assets, to redeem or retire any Company
debt or for any other proper purpose consistent with the purposes of the Company
set forth in Section 2.05, the Company may from time to time issue Units to
Members or any other Persons (and, in connection with the issuance thereof, may
accept additional contributions from such Persons and admit any such Persons to
the Company as Members).  There shall be no limit on the number of Units that
may be so issued.  Subject to Section 7.02(i), the Board of Directors shall have
full and absolute discretion in determining in good faith the consideration
therefor and the other terms and conditions with respect thereto.  In connection
with any such issuance, the Board of Directors shall do all other things they
shall determine are necessary or appropriate, including, but not limited to, the
filing of any certificates or other documents with any federal, state or other
governmental agency.  The admission of any Person as a Member upon the issuance
of Units pursuant to this Section 5.02 shall be effective only after the new
Member has executed and delivered to the Board of Directors a document, in form
and substance satisfactory to the Board of Directors, that (i) sets forth the
address for notices of such new Member and (ii) includes an agreement on the
part of such Member to be bound by the provisions of this Agreement.  The Board
of Directors shall have the power to amend this Agreement as necessary to
reflect the issuance of Units, and such an amendment need be executed only by an
officer of the Company authorized by the Board of Directors to do so.
 
Section 5.03. Grant of Preemptive Rights
 
.  (a)  The Company shall grant to each Member who satisfies the Minimum Hold
Requirement the right, on the terms and conditions set forth in this Section
5.03, to purchase such Member’s Pro Rata Share (as defined below) of any Units
that the Company may from time to time propose to sell and issue.  For purposes
of this Section 5.03, “Pro Rata Share” shall mean the ratio of Units held by a
Member on the day immediately prior to the date of the notice described in
Section 5.03(b) below to the total number of the then outstanding Units held by
all Members.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b) If the Company proposes to undertake an issuance of Units, it shall give
each Member written notice of such proposal describing the Units, the cash
consideration to be paid for such Units and the general terms upon which the
Company proposes to issue such Units.  Each Member shall have 15 Business Days
from the date of receipt of the notice to agree to purchase all or any portion
of its Pro Rata Share of such Units for the cash consideration and upon the
general terms specified in the notice by giving written notice to the Company
that states the quantity of Units to be purchased.
 
(c) Should any Member not agree to purchase all of its Pro Rata Share of such
Units, the Company shall offer such Member’s remaining Pro Rata Share to those
Members that did so agree, proportionately among them in accordance with their
respective Unit ownership.
 
(d) Section 5.03(a) shall not apply to (i) the issuance or grant of Units,
options or convertible Units in connection with and pursuant to the terms of any
incentive compensation plan for the Directors and any employees of the Company,
as initially recommended by the Chief Executive Officer of the Company and
approved by the Board of Directors; (ii) the issuance or sale of Units, options
or convertible Units to a seller or its designee in connection with and as
consideration for the Company’s direct or indirect acquisition of an operating
business, which acquisition has been approved by the Board of Directors and the
Required Percentage; (iii) the issuance or sale of Units, options or convertible
Units to financial institutions or commercial lenders or their designees, in
connection with commercial loans to the Company by such financial institutions
or commercial lenders, which are approved by the Board of Directors and the
Required Percentage; (iv) the issuance or sale of Units, options or convertible
Units pursuant to any transaction approved by the Board of Directors primarily
for the purpose of (A) a joint venture, technology licensing or research and
development activity or (B) any other transaction involving strategic or similar
partners, and in each case primarily for purposes other than raising capital;
and (v) the issuance of Units pursuant to the terms of options or convertible
Units which have been issued, sold or granted in compliance with this Section
5.03.
 
(e) This Section 5.03 shall terminate and be of no further force or effect upon
the consummation of a Qualified Public Offering.
 
Section 5.04. Units Not Certificated.
 
The Units shall not be represented by certificates.  Upon issuance, redemption,
repurchase, forfeiture or any other adjustment in the number of Units held by
any Member, or the admission of any new member to the Company in accordance with
this Agreement, the Company shall amend Exhibit A hereto to reflect such
issuance, redemption, repurchase, forfeiture or any other adjustment and such
amendment shall not require the further consent of any Member hereunder.
 
Section 5.05. Transfers.  Units shall be transferable in the manner prescribed
by law and in accordance with and subject to the provisions of Article
XI.  Transfers of Units shall be made on the books of the Company only by the
Person named in the certificate or by its attorney lawfully constituted in
writing and upon the surrender of the certificate therefor, which shall be
canceled before a new certificate shall be issued.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 5.06. Record Holders
 
.  Except as otherwise required by law, the Company shall be entitled to
recognize the exclusive right of the Person registered on its books as the owner
of Units to receive distributions in respect of such Units and to vote as the
owner thereof, and shall not be bound to recognize any equitable or other claim
to or interest in such Units on the part of any other Person, whether or not the
Company shall have notice thereof.
 
Section 5.07. Contribution Defaults of Fund.com.  Notwithstanding any other
provision of this Agreement:
 
(a)           In the event Fund.com is in default under the Purchase and
Contribution Agreement with respect to a Contribution Obligation pursuant to
Sections 1.2 (d), (e) (f) or (g) of the Purchase and Contribution Agreement
(“Contribution Default”), then, if the Contribution Default is in connection
with:
 
(i) Milestone A, then 5,587,500; or
 
(ii) Milestone B, then 4,087,500; or
 
(iii) Milestone C, then 3,000,000; or
 
(iv) Milestone D, then 1,500,000
 
Units held by Fund.com shall be forfeited by Fund.com and cancelled by the
Company, Fund.com’s percentage interest in the Company shall be proportionately
reduced, and Exhibit A hereto shall be amended accordingly.
 
(b)           Upon a forfeiture of Units held by Fund.com pursuant to Section
5.07(a), the Company and Founder LLC shall have the right at any time to redeem
or purchase, as the case may be, all or any portion of the remaining Units held
by Fund.com at the purchase price of:
 
(i) in connection with a Contribution Default following achievement of Milestone
A and prior to achievement of Milestone B, $.04583 per Unit; or
 
(ii) in connection with a Contribution Default following achievement of
Milestone B and prior to achievement of Milestone C, $.2125 per Unit; or
 
(iii) in connection with a Contribution Default following achievement of
Milestone C and prior to achievement of Milestone D, $.3334 per Unit; or
 
(iv) in connection with a Contribution Default following achievement of
Milestone D, $.50 per Unit,
 
by delivering written notice of such intent and the general terms upon which the
Company or Founder LLC shall redeem or purchase the Units, as the case may be.
 
(c)           Upon a forfeiture of Units held by Fund.com pursuant to Section
5.07(a), the Class A Directors of the Company shall automatically be removed
from the Board of Directors and the provisions of Section 7.04 shall be amended
such that Fund.com will forfeit its right to designate the Class A Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 5.08. Termination of Employment of the Founder and Related
Matters.  Notwithstanding any other provision of this Agreement:
 
(a)           In the event the Founder voluntarily resigns his employment with
the Company without Good Reason or is terminated for Cause, Founder LLC will
forfeit 1/36th of the Units held by Founder LLC as of the date hereof for each
month less than three years following such date that the Founder is initially
employed by the Company.
 
(b)           In the event the Founder ceases to be Chief Executive Officer of
the Company for any reason other than his voluntary resignation without Good
Reason or termination for Cause, the provisions of clause (a) of this Section
5.08 shall cease to be of any further force or effect.
 
ARTICLE VI
 
ALLOCATIONS AND DISTRIBUTIONS
 
Section 6.01. Profits and Losses Defined.  As used in this Agreement, the terms
“Profits” and “Losses” mean, for each taxable year or other relevant period, the
Company’s taxable income or loss for such year or period determined in
accordance with section 703(a) of the Code (including items required to be
separately stated pursuant to section 703(a)(1) of the Code), subject to the
following adjustments:
 
(a) Any income or deductions for tax purposes attributable to an election under
section 754 of the Code shall be disregarded;
 
(b) There shall be added to taxable income or loss the amount of any receipt
that is permanently excluded from gross income or is exempt from taxation under
the Code, but which is not a capital contribution, loan proceeds, recovery of
capital or part of a non-recognition exchange;
 
(c) There shall be subtracted from taxable income or loss any expenditure of the
Company that is not currently deductible nor capitalized for tax purposes (which
expenditures are described in section 705(a)(2)(B) of the Code);
 
(d) To the extent that an adjustment to the adjusted tax basis of any asset of
the Company pursuant to section 734(b) or section 743(b) of the Code is
required, pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment shall be treated as Profits of the Company (if the adjustment
increases the basis of the asset) or Losses of the Company (if the adjustment
decreases the basis of the asset);
 
(e) In accordance with Treasury Regulation sections 1.704-1(b)(2)(iv)(g) and
1.704-1(b)(4)(i), depreciation, amortization, and gain or loss shall be computed
by reference to the book value, rather than the tax basis, of the assets of the
Company, in the manner set forth in Treasury Regulation sections
1.704-1(b)(2)(iv)(g) and 1.704-3(d)(2) (with respect to remedial allocations).  
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
For these purposes, the initial book value of property of the Company will equal
(i) in the case of property contributed by a Member to the Company, the fair
market value of such property on the date of contribution as determined in
accordance with Treasury Regulation section 1.704-1(b)(2)(iv)(d), (ii) in the
case of property that is revalued pursuant to Treasury Regulation section
1.704-1(b)(2)(iv)(f), the fair market value of such property on the date of
revaluation, and (iii) in all other cases, the tax basis of such property; and
 
(f) Any items specifically allocated pursuant to Section 6.03 shall be excluded;
provided, however, that adjustments analogous to those provided in paragraphs
(a) through (e) above shall be made to items allocated pursuant to Section 6.03.
 
Section 6.02. General Allocations of Profits and Losses
 
.  Except as otherwise expressly provided in this Agreement, Profits and Losses
and, to the extent necessary, individual items of income, gain, loss or
deduction of the Company shall be allocated among the Members in a manner such
that the Capital Account of each Member, immediately after making such
allocation, is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made to such Member pursuant to Section 6.05 (if it
were applicable) if the Company were dissolved, its affairs wound up and its
assets sold for cash equal to their book value (determined in accordance with
section 704(b) of the Code, as implemented by Section 4.04 and Section 6.01
hereof), all Company liabilities were satisfied (limited with respect to each
nonrecourse liability to the book value of the assets securing such liability),
and the net assets of the Company were distributed in accordance with 6.05 to
the Members immediately after making such allocation, minus (ii) such Member’s
share of Partnership Minimum Gain and Partner Minimum Gain, computed immediately
prior to the hypothetical sale of assets.
 
Section 6.03. Special Regulatory Allocations
 
.  Notwithstanding any provision in Section 6.02 to the contrary, the following
special allocations shall be made in the following order of priority.
 
(a) Minimum Gain Chargeback.  If there is a net decrease in Partnership Minimum
Gain during any fiscal year, each Member shall be specially allocated items of
income and gain of the Company for such fiscal year (and, if necessary,
subsequent fiscal years) in an amount equal to such Member’s share of the net
decrease in Partnership Minimum Gain, determined in accordance with Treasury
Regulation section 1.704-2(g).  Allocations made pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto, and the items to be so allocated
shall be determined in accordance with Treasury Regulation section
1.704-2(f)(6).
 
(b) Partner Minimum Gain Chargeback.  If there is a net decrease in Partner
Minimum Gain attributable to a Partner Nonrecourse Debt during any fiscal year,
each Member who has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Treasury Regulation
section 1.704-2(i)(5), shall be specially allocated items of income and gain of
the Company for such fiscal year (and, if necessary, subsequent fiscal years) in
an amount equal to such Member’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Treasury Regulation section 1.704-2(i)(4).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto, and the items to be so
allocated shall be determined in accordance with Treasury Regulation section
1.704-2(j)(2)(ii).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Qualified Income Offset.  In the event that any Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain of the
Company shall be specially allocated to such Member in an amount and manner
sufficient to eliminate (to the extent required by the Treasury Regulations) as
quickly as possible any Adjusted Capital Account Deficit created by such
adjustments, allocations or distributions; provided, however, that an allocation
pursuant to this Section 6.03(c) shall be made only if, and to the extent that,
such Member would have had an Adjusted Capital Account Deficit if all other
allocations provided for in Section 6.03 had been tentatively made as if this
Section 6.03(c) were not a part of this Agreement.
 
(d) Partnership Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year, or portion thereof, shall be allocated to the Members in proportion to the
number of Units held by each of them.
 
(e) Partner Nonrecourse Deductions.  Any item of Company loss, deduction or
expenditure described in section 705(a)(2)(B) of the Code that is attributable
to a Partner Nonrecourse Debt shall be allocated to those Members that bear the
economic risk of loss for such Partner Nonrecourse Debt, and among such Members
in accordance with the ratios in which they share such economic risk determined
in accordance with Treasury Regulation section 1.704-2(i).
 
(f) Code Section 754 Adjustments.  To the extent that an adjustment to the
adjusted tax basis of any asset of the Company pursuant to section 734(b) or
section 743(b) of the Code is required, pursuant to Treasury Regulation section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
Profits or Losses resulting from such adjustment shall be specially allocated to
the Members in a manner consistent with the adjustments to their Capital
Accounts required pursuant to such section of the Treasury Regulations. Upon the
disposition of all or any part of any Unit, at the request of the transferee of
such Unit(s), the Company shall elect, pursuant to section 754 of the Code, to
adjust the basis of the Company’s assets as provided in sections 734 and 743 of
the Code.
 
(g) Curative Allocations.  The allocations set forth in paragraphs (a) through
(f) above (the “Regulatory Allocations”) are intended to comply with certain
provisions of Treasury Regulation section 1.704-1(b).  Notwithstanding any other
provisions of this Article VI, the Regulatory Allocations shall be taken into
account in allocating other Profits and Losses and other items of income and
deduction among the Members so that, to the extent possible, the net amount of
the Regulatory Allocations and the allocations of other Profits, Losses, and
items of income and deductions to each Member shall be equal to the net amount
that would have been allocated to each such Member if the Regulatory Allocations
had not occurred; provided, however, that Regulatory Allocations set forth in
paragraphs (d) and (e) above that are normally offset by subsequent Regulatory
Allocations set forth in paragraphs (a) and (b) above shall be subject to such
adjustment only if the Board of Directors reasonably determines that a
countervailing allocation pursuant to paragraph (a) or (b) above is unlikely to
occur.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 6.04. Allocations of Tax Incidents.
 
(a) Except as otherwise provided below, all items of Company income, gain, loss,
deduction, or credit as computed for federal, state and local tax purposes,
shall be allocated for such purposes among the Members in the same manner as the
corresponding item of income, gain, loss, deduction, or credit was allocated
pursuant to Section 6.02 and Section 6.03 for book purposes.
 
(b) In accordance with section 704(c) of the Code, income, gain, loss and
deduction with respect to any property contributed to the capital of the Company
shall be allocated among the Members so as to take account of any variation at
the time of contribution between the adjusted basis of such property to the
Company for federal income tax purposes and its fair market value.  For these
purposes, property of the Company that is revalued pursuant to Treasury
Regulation section 1.704-1(b)(2)(iv)(f) shall be deemed contributed to the
Company at the time of such revaluation.  Allocations made pursuant to this
Section 6.04(b) are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or its share of income, gain, loss, deduction, credit or
distributions of the Company pursuant to any provision of this Agreement.
 
(c) As between a transferor and transferee of any Units, each item of income,
gain, loss, deduction, or credit attributable to the transferred Units shall,
for tax purposes, be allocated among the transferor and transferee as if the
books of the Company were closed on the date of the transfer and (i) all items
of income, gain, loss, deduction, or credit attributable to the period ending on
or before the date of the transfer shall be allocated to the transferor and (ii)
all items of income, gain, loss, deduction, or credit attributable to the period
beginning on the day after the date of the transfer shall be allocated to the
transferee.
 
Section 6.05. Distributions.  The Board of Directors shall from time to time
cause the Company to make such distributions to the Members as the Board of
Directors may determine in its sole discretion, it being understood that the
amount of such distributions need not be limited to the current or accumulated
income or gains of the Company.  Any such distributions shall be made to the
Members in proportion to the number of Units held by each of them at the time of
such distribution.
 
Section 6.06.  Tax Liability Distribution.  Notwithstanding Section 6.05, the
Company shall, to the extent it has sufficient cash (as reasonably determined by
the Board of Directors), make pro rata distributions at least quarterly in a
cumulative amount hereunder sufficient, in the determination of the Board of
Directors, to enable each Member (or any Person whose tax liability is
determined by reference to the income of such Member) to discharge their United
States federal, state and local income tax liabilities (including estimated tax
liabilities) attributable to the cumulative items of net income and net gain
over net loss and net deduction, determined for income tax purposes, allocable
to each such Member by the Company (the “Tax Liability Distribution”). Any such
distributions shall be made to the Members in proportion to the number of Units
held by each of them at the time of such distribution, with the result that
Members with tax liabilities that are disproportionately less than their pro
rata interest will receive a Tax Liability Distribution in excess of their tax
liability.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
 
BOARD OF DIRECTORS
 
Section 7.01. Management of the Company; Board of Directors.
 
(a) Except for situations in which the approval of the Members is required by
this Agreement or by nonwaivable provisions of applicable law, the powers of the
Company shall be exercised by or under the authority of, and the business and
affairs of the Company shall be managed under the direction of, the Board of
Directors of the Company (the “Board of Directors”), who shall collectively
constitute “managers” of the Company within the meaning of the Act.  No
Director, solely in his or her capacity as such, shall have any power to act
for, sign for or do any act that would bind the Company, unless the Board of
Directors shall provide otherwise.
 
(b) In exercising the powers and managing the business and affairs of the
Company, the Board of Directors shall do all such lawful acts and things as it
deems necessary and proper to comply with the Act and this Agreement.  The Board
of Directors may make all decisions and take all actions for the Company not
otherwise provided for in this Agreement, including, without limitation, the
following:
 
(i) entering into, making, and performing contracts, agreements, and other
undertakings binding upon the Company that may be necessary, appropriate, or
advisable in furtherance of the purposes of the Company and making all decisions
and waivers thereunder;
 
(ii) opening and maintaining bank and investment accounts and arrangements,
drawing checks and other orders for the payment of money and designating
individuals with authority to sign or give instructions with respect to those
accounts and arrangements;
 
(iii) maintaining the assets of the Company in good order;
 
(iv) collecting sums due the Company;
 
(v) to the extent that funds of the Company are available therefor, paying debts
and obligations of the Company;
 
(vi) acquiring, utilizing and disposing of any asset of the Company;
 
(vii) borrowing money or otherwise committing the credit of the Company and
making voluntary prepayments or obtaining extensions of debt;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(viii) selecting, removing and changing the authority and responsibility of
lawyers, accountants and other advisers and consultants; and
 
(ix) obtaining insurance for the Company.
 
Section 7.02. Actions that Require Approval of the Required Percentage of Units
 
.  Notwithstanding Section 7.01(b), without the consent and approval of Members
holding the Required Percentage of Units, the Company shall not take any action
to:
 
(a) make or consent to a general assignment for the benefit of its creditors;
 
(b) sell any significant asset of the Company;
 
(c) effect any merger, consolidation or reorganization of the Company with or
into any other entity, or Dispose of all or substantially all of the Company’s
assets;
 
(d) effect any liquidation, dissolution, or winding up of the Company, except in
accordance with Article XIII;
 
(e) amend, supplement, modify, terminate or waive any provision of this
Agreement or other agreements governing the relative rights and obligations of
the Members;
 
(f) issue any Units, or any option, warrant or right to acquire such Units,
except in compliance with the preemptive rights of the Members set forth in
Section 5.03;
 
(g) materially change any of the terms of any incentive compensation plan for
the Directors and any employees of the Company;
 
(h) change the compensation of any officers of the Company;
 
(i) effect the payment or declaration of any dividend on, or repurchase or
redemption of, any Units, except as otherwise expressly set forth herein;
 
(j) enter into any transaction, contract or agreement with any Member or
affiliate thereof, or amendment thereto, other than transactions, contracts or
agreements in effect as of the date hereof;
 
(k) deviate by more than 10.0% from the Budget of the Company for that
particular year; or
 
(l) settle or compromise any tax dispute.
 
Section 7.03. Committees; Reliance on Authority.
 
(a) In managing the business and affairs of the Company and exercising its
powers, the Board of Directors shall act (i) collectively through meetings and
written consents pursuant to Section 7.06 and Section 7.07 and (ii) through
committees pursuant to paragraph (b) below.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b) The Board of Directors may, from time to time, designate one or more
committees, each of which shall be comprised of one or more Directors.  Any such
committee, to the extent provided in such resolution or in this Agreement, shall
have and may exercise all of the authority of the Board of Directors, subject to
the limitations set forth in the Act.  At every meeting of any such committee,
the presence of a majority of all the members thereof shall constitute a quorum,
and the affirmative vote of a majority of the members present at a meeting at
which a quorum is present, shall be necessary for the adoption of any
resolution.  The Board of Directors may dissolve any committee at any time,
unless otherwise provided herein.
 
(c) Any Person dealing with the Company, other than a Member, may rely on the
authority of any officer of the Company in taking any action in the name of the
Company without inquiry into the provisions of this Agreement or compliance
herewith, regardless of whether that action actually is taken in accordance with
the provisions of this Agreement.
 
Section 7.04. Number of Directors; Term of Office.  The Board of Directors shall
be divided into two classes designated as Class A Directors and Class B
Directors.
 
(a) The Class A Directors of the Company shall be comprised of three (3)
members.  Such number may be increased from time to time by the affirmative vote
of the Board of Directors, but may not decreased without the consent and
approval of the all the Units held by Fund.com.  Fund.com shall have the sole
and continuing right to elect the designees (and to remove any designee and to
appoint a replacement in the event of such designee’s resignation, replacement
or death) as a Class A Director.  The “Class A Directors” shall initially be
Gregory Webster.
 
(b) The Class B Directors of the Company shall be comprised of two (2)
members.  Such number may be increased from time to time by the affirmative vote
of the Board of Directors, but may not decreased without the consent and
approval of the all the Units held by Founder LLC.  Founder LLC shall have the
sole and continuing right to elect the designees (and to remove any designee and
to appoint a replacement in the event of such designee’s resignation,
replacement or death) as the Class B Director.  The “Class B Directors” shall
initially be the Founder.
 
(c) Each Director shall hold office until his earlier death, resignation or
removal.  Unless otherwise provided in this Agreement, the Directors need not be
Members or residents of the State of Delaware.
 
Section 7.05. Resignation.  Any Director may resign at any time.  Such
resignation shall be made in writing and shall take effect at the time specified
therein, or, if no time be specified, at the time of its receipt by the
remaining Board of Directors.  The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 7.06. Meetings.
 
  Unless otherwise required by law or provided in this Agreement, the attendance
of one Class A Director and one Class B Director shall constitute a quorum for
the transaction of business of the Board of Directors, and the act of not less
than one Class A Director and one Class B Director at a meeting at which a
quorum is present shall be the act of the Board of Directors.  A Director who is
present at a meeting of the Board of Directors at which action on any Company
matter is taken shall be presumed to have assented to the action unless his
dissent shall be entered in the minutes of the meeting or unless he shall file
his written dissent to such action with the Person acting as secretary of the
meeting before the adjournment thereof or shall deliver such dissent to the
Company immediately after the adjournment of the meeting.  Such right to dissent
shall not apply to a Director who voted in favor of such action.

 
(a) Meetings of the Board of Directors may be held at such place or places as
shall be determined from time to time by resolution of the Board of
Directors.  At all meetings of the Board of Directors, business shall be
transacted in such order as shall from time to time be determined by resolution
of the Board of Directors.  Attendance of a Director at a meeting shall
constitute a waiver of notice of such meeting, except where a Director attends a
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not lawfully called or convened.
 
(b) Meetings of the Board of Directors may be called by any Director on at least
24 hours’ notice to each other Director.  Such notice need not state the purpose
or purposes of, nor the business to be transacted at, such meeting, except as
may otherwise be required by law or provided for by this Agreement.
 
Section 7.07. Action by Written Consent or Telephone Conference.  Any action
permitted or required to be taken at a meeting of the Board of Directors or any
committee designated by the Board of Directors may be taken without a meeting if
a consent in writing, setting forth the action to be taken, is signed by all the
Directors or members of such committee, as the case may be.  Such consent shall
have the same force and effect as a unanimous vote at a meeting and may be
stated as such in any document or instrument filed with the Secretary of State
of the State of Delaware, and the execution of such consent shall constitute
attendance or presence in person at a meeting of the Board of Directors or any
such committee, as the case may be.  Subject to the requirements of the Act or
this Agreement for notice of meetings, Directors or members of any committee
designated by the Board of Directors may participate in and hold a meeting of
the Board of Directors or any committee of the Board of Directors, as the case
may be, by means of a conference telephone or similar communications equipment
by means of which all Persons participating in the meeting can hear each other,
and participation in such meeting shall constitute attendance and presence in
person at such meeting, except where a Person participates in the meeting for
the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened.
 
Section 7.08. Compensation
 
.  Any Director shall receive such compensation, if any, for its services as may
be designated from time to time by the Board of Directors.  In addition to the
foregoing, the Board of Directors shall be entitled to be reimbursed for
out-of-pocket costs and expenses incurred in the course of the performance of
their duties as Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 7.09. Officers.
 
(a) The Board of Directors may, from time to time, designate or remove one or
more Persons to be officers of the Company.  Designation of an officer shall not
of itself create contract rights.  Except as otherwise provided in this
Agreement, the authority and functions of the officers of the Company shall be
identical to the authority and functions of the officers of a corporation
organized under the Delaware General Corporation Law.  The Board of Directors
may assign titles to particular officers.  Unless the Board of Directors decides
otherwise, if the title is one commonly used for officers of a business
corporation formed under the Delaware General Corporation Law, the assignment of
such title shall constitute the delegation to such officer of the authority and
duties that are normally associated with that office, subject to any specific
delegation of authority and duties made to such officer by the Board of
Directors.  Each officer shall hold office until his successor shall be duly
designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner hereinafter provided.  Any number of
offices may be held by the same Person.  The salaries or other compensation, if
any, of the officers and agents of the Company shall be fixed from time to time
by the Board of Directors.
 
(b) Any officer may resign as such at any time.  Such resignation shall be made
in writing and shall take effect at the time specified therein, or if no time be
specified, at the time of its receipt by the Board of Directors.  The acceptance
of a resignation shall not be necessary to make it effective, unless expressly
so provided in the resignation.
 
ARTICLE VIII
MEETINGS OF MEMBERS
 
Section 8.01. Meetings.
 
A quorum shall be present at a meeting of Members if the holders of the Required
Percentage of Units are represented at the meeting in person or by proxy.  With
respect to any matter, other than a matter for which the affirmative vote of the
holders of the Units of a specified class or any portion thereof is required by
the Act or this Agreement, the affirmative vote of the holders of a majority of
the Units at a meeting of Members at which a quorum is present shall be the act
of the Members.
 
(a) All meetings of the Members shall be held at the principal place of
busi­ness of the Company or at such other place within or without the State of
Delaware as shall be specified or fixed in the notices or waivers of notice
thereof; provided, however, that any or all Members may participate in any such
meeting by means of conference telephone or similar communications equipment
pursuant to Section 8.04.
 
(b) Notwithstanding the other provisions of this Agreement, the chairman of the
meeting or the holders of a majority of Units present and entitled to vote
thereat shall have the power to adjourn such meeting from time to time, without
any notice other than announcement at the meeting of the time and place of the
holding of the adjourned meeting.  If such meeting is adjourned by the Members,
such time and place shall be determined by a vote of the holders of a majority
of the Units present and entitled to vote.  Upon the resumption of such
adjourned meeting, any business may be transacted that might have been
transacted at the meeting as originally called.
 
(c) Meetings of the Members may be called at any time by the Board of Directors
or the holders of the Required Percentage of Units.  If not otherwise stated or
fixed in accordance with the remaining provisions hereof, the record date for
determining Members entitled to call a meeting is the date any Member first
executes the notice of such meeting.  Neither the business to be transacted at,
nor the purpose of, any meeting of the Members need be specified in the notice
or waiver of notice of such meeting.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d) Written or printed notice stating the place, day and hour of the meeting
shall be delivered not less than three (3) days before the date of the meet­ing
by or at the direction of the Board of Directors or the Person calling the
meeting to each Member entitled to vote at such meeting.
 
(e) The date on which notice of a meeting of Members is mailed or the date on
which the resolution of the Board of Directors declaring a distribution is
adopted, as the case may be, shall be the record date for the determination of
the Members entitled to notice of or to vote at such meeting, including any
adjournment thereof, or the Members entitled to receive such distribution.
 
Section 8.02. Proxies.  A Member may vote either in person or by proxy executed
in writing by the Member.  An electronic transmission by a Member, or a
photographic, photostatic, facsimile or similar reproduction of a writing
executed by a Member, shall be treated as an execution in writing for purposes
of this Section 8.02.  Proxies for use at any meeting of Members or in
connection with the taking of any action by written consent shall be filed with
the Company, before or at the time of the meeting or execution of the written
consent, as the case may be.  All proxies shall be received and taken charge of
and all ballots shall be received and canvassed by the Board of Directors, who
shall decide all questions touching upon the qualification of voters, the
validity of the proxies, and the acceptance or rejection of votes.  No proxy
shall be valid after 11 months from the date of its execution unless otherwise
provided in the proxy.  A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and the proxy is coupled with
an interest.
 
Section 8.03. Conduct of Meetings.  All meetings of the Members shall be
presided over by the chairman of the meeting, who shall be a Director (or
representative thereof) designated by a majority of the Board of Directors.  The
chairman of any meeting of Members shall determine the order of business and the
procedure at the meeting, including such regulation of the manner of voting and
the conduct of discussion as seem to him in order.
 
Section 8.04. Action by Written Consent or Telephone Conference.
 
(a) Any action required or permitted to be taken at any meeting of Members may
be taken without a meeting, without prior notice, and without a vote, if a
consent or consents in writing, setting forth the action so taken, shall be
signed by the holder or holders of not less than the minimum number of Units
that would be necessary to take such action at a meeting at which the holders of
all Units entitled to vote on the action were present and voted.  Prompt notice
of the taking of the action without a meeting by less than unanimous written
consent shall be given to those Members who have not consented in writing and
who, if the action had been taken at a meeting, would have been entitled to
notice of the meeting if the record date for such meeting had been the date that
written consents signed by a sufficient number of holders to take the action
were delivered to the Company as provided in this Section 8.04.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(b) The record date for determining Members entitled to consent to action in
writing without a meeting shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is delivered to
the Company by delivery to its registered office, its principal place of
business, or the Board of Directors.  Delivery shall be by hand or by certified
or registered mail, return receipt requested.  Delivery to the Company’s
principal place of business shall be addressed to the Board of Directors.

 
(c) If any action by Members is taken by written consent, any certificate or
other document filed with the Secretary of State of the State of Delaware as a
result of the taking of the action shall state, in lieu of any statement
required by the Act concerning any vote of Members, that written consent has
been given in accordance with the provisions of the Act and that any written
notice required by the Act has been given.

 
(d) Members may participate in and hold a meeting by means of conference
telephone or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and participation in such
meeting shall constitute attendance and presence in person at such meeting,
except where a Person participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.

 
ARTICLE IX 
INDEMNIFICATION; LIMITATION OF LIABILITY; CONFIDENTIALITY
 
Section 9.01. Indemnification.
 
(a) To the fullest extent permitted by law, (i) the Directors, (ii) the Members,
(iii) Affiliates of the Members or the Directors, (iii) officers, directors,
stockholders, members, managers, general partners and employees of the Members
or their respective Affiliates, and (iv) officers, directors, managers and
employees of the Company or its Affiliates who perform or are alleged to perform
any duties, responsibilities or functions for or on behalf of the Company
(individually, an “Indemnitee”) shall be indemnified and held harmless by the
Company from and against any and all losses, claims, damages, liabilities,
whether joint or several, expenses (including legal fees and expenses),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, in which the Indemnitee may be involved, or threatened to be
involved, as a party or otherwise, by reason of its status specified in clause
(i), (ii), (iii) or (iv) above, if (A) the Indemnitee acted in good faith and in
a manner it reasonably believed to be in, or not  opposed to, the best interests
of the Company, and, with respect to any criminal proceeding, had no reasonable
cause to believe that its conduct was unlawful, and (B) the Indemnitee’s conduct
did not constitute gross negligence or willful or wanton misconduct.  The
termination of any action, suit or proceeding by judgment, order, settlement or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that the Indemnitee failed to meet the standards for
indemnification set forth in the immediately preceding sentence.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(b) To the fullest extent permitted by law, expenses incurred by an Indemnitee
in defending any claim, demand, action, suit or proceeding subject to this
Section 9.01 shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding, upon
receipt by the Company of an undertaking by or on behalf of the Indemnitee to
repay such amount if it shall be determined that such Person is not entitled to
be indemnified as authorized in this Section 9.01.

 
(c) The indemnification provided by this Section 9.01 shall be in addition to
any other rights to indemnification or contribution to which those indemnified
may be entitled from the Company pursuant to any agreement of the Company,
approval by the Members or as a matter of law, as to (i) an action in a capacity
described in clause (i), (ii), (iii) or (iv) of paragraph (a) above and (ii) an
action in another capacity, and shall continue as to an Indemnitee who has
ceased to serve in such capacity (but only as to actions taken by such
Indemnitee prior to such Indemnitee ceasing to serve in such capacity) and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.  The Company may indemnify an Indemnitee against, or make
contribution in respect of, losses, claims, damages, liabilities, whether joint
or several, expenses (including legal fees and expenses), judgments, fines,
settlements and other amounts incurred by an Indemnitee on a basis other than
that described in this Section 9.01 if such indemnification or contribution is
approved by the Board of Directors.

 
(d) To the extent commercially reasonable, the Company may purchase and maintain
insurance on behalf of the Directors, and such other Persons as the Board of
Directors shall determine, against any liability that may be asserted against or
expense that may be incurred by such Person in connection with the Company’s
activities, regardless of whether the Company would have the power to indemnify
such Person against such liability under the provisions of this Agreement.  Any
indemnification under this Section 9.01 shall first be satisfied out of
insurance proceeds to the extent such proceeds have been received by the
Company.  In the event that any assets of the Company are used to satisfy any
indemnification obligation hereunder and insurance proceeds are subsequently
received in respect of the losses, claims, damages, liabilities or expenses in
respect of which indemnification has been provided, such proceeds shall be used
to repay the Company for the amounts used by it to satisfy such indemnification
obligation.
 
(e) Any indemnification hereunder shall be satisfied solely out of the assets of
the Company.  In no event may an Indemnitee subject any of the Members to
personal liability by reason of these indemnification provisions.
 
(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 9.01 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement, provided that such indemnification
shall only extend to such Indemnitee’s activities with respect to or on behalf
of the Company, and not to such Indemnitee’s other interest in the transaction.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(g) The indemnification provided in this Section 9.01 is for the benefit of the
Indemnities and shall not be deemed to create any right to indemnification for
any other Persons.
 
(h) Notwithstanding any other provision of this Section 9.01, the
indemnification provided in this Section 9.01 shall not be for the benefit of
(i) Founder LLC or Fund.com in connection with any default by Founder LLC or
Fund.com, as the case may be, under the Purchase and Contribution Agreement
(including, without limitation, any misrepresentations or defaults under Article
2, Article 3 or Article 4 thereof) and (ii) Founder LLC in connection with any
matter set forth on Section 8.1 of the Disclosure Schedule to the Purchase and
Contribution Agreement.
 
Section 9.02. Limitation of Liability.
 
(a) To the fullest extent permitted by law, except as expressly provided herein,
no Member or Director or any of its affiliates, officers, directors, partners,
employees or agents shall be liable to the Company or any other Member or
Director for losses sustained or liabilities incurred as a result of any act or
omission, unless such action or omission constitutes gross negligence or willful
misconduct.
 
(b) To the fullest extent permitted by applicable law, whenever it is provided
in this Agreement that any Director or Member is permitted or required to make a
determination in its “discretion” or “sole discretion” or under a grant of
similar authority or latitude, such person shall be entitled to consider only
such interests and factors as it deems appropriate and shall have no duty or
obligation to give any consideration to any other interest of, or factor
affecting, the Company or the Members or the Directors.
 
(c) Each Member hereby acknowledges that the terms and provisions of this
Agreement were negotiated at arm’s length by parties that are competent and
reasonably knowledgeable with respect to the subject matter
hereof.  Accordingly, each Member hereby agrees that any standard of care or
duty imposed by the Act or any other applicable law, rule or regulation shall,
to the fullest extent permitted by law and except as expressly provided herein,
be modified, waived or limited in order to permit the Members and Directors to
take any action under this Agreement or any other agreement contemplated herein
and to make any decision pursuant to the authority prescribed herein or therein
so long as such action or decision is reasonably believed by them to be
consistent with the overall purposes of the Company; provided, however, that the
foregoing shall not be deemed to limit the liability of the Members and
Directors for an act or omission which constitutes gross negligence or willful
misconduct.
 
Section 9.03. Savings Clause.  If this Article IX or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Director or any
other Person indemnified pursuant to this Article IX as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the full extent permitted by any
applicable portion of this Article IX that shall not have been invalidated and
to the fullest extent permitted by applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 9.04. Confidentiality
 
.  (a)  The Members shall, and shall direct their directors, officers,
constituent partners, employees, attorneys, accountants, advisers and
representatives that have access to confidential or proprietary information of
the Company or its business to, keep confidential and not disclose any such
confidential or proprietary information of the Company or its business to any
other Person without the express consent of the Company, unless such disclosure
shall be required by applicable law, governmental rule or regulation, court
order or administrative proceeding, provided that, after putting in place
appropriate confidentiality limitations with relevant third parties, each Member
shall be permitted to disclose such information as it reasonably deems necessary
in connection with a transaction or proposed transaction contemplated by Article
XI.  The Members shall also comply with the terms of any confidentiality
agreements entered into by the Company with any third party to the extent any
such Person receives or has access to information provided by such third party
pursuant to the terms of any such agreement.
 
(b)           The agreement contained in this Section 9.04 shall survive the
withdrawal of any Member or any termination or dissolution of the Company.
 
ARTICLE X
 
TAXES
 
Section 10.01. Tax Returns.  The Board of Directors shall cause to be prepared
and filed on a timely basis all necessary federal, state and foreign tax returns
for the Company, including the elections described in Section 10.02.  At least
30 days prior to the date that any such tax return is due, the Board of
Directors shall provide a copy to each Member for his review and comment, and
shall incorporate any comments reasonably proposed by any Member.  Each Member
shall furnish to the Board of Directors all information reasonably requested by
the Board of Directors which is necessary to enable the Company’s income tax
returns to be prepared and filed.
 
Section 10.02. Tax Elections.  The Company shall make the following elections on
the appropriate tax returns:
 
(a) to adopt the calendar year as the Company’s fiscal year;
 
(b) with the consent and approval of Members holding the Required Percentage of
Units, to adopt such methods of accounting as are required by the Code or, if
more than one method is permitted by the Code, to adopt such method or methods
as the Board of Directors determines to be in the best interest of all of the
Members;
 
(c) if a distribution of Company property as described in section 734 of the
Code occurs or if a transfer of a Unit as described in section 743 of the Code
occurs, on written request of any Member, to elect, pursuant to section 754 of
the Code, to adjust the basis of Company properties;
 
(d) to elect to amortize the organizational expenses of the Company and the
startup expenditures of the Company ratably over the period permitted by
sections 195 and 709(b) of the Code; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e) with the consent and approval of Members holding the Required Percentage of
Units, any other election the Board of Directors may deem appropriate and in the
best interests of all of the Members.
 
Neither the Company nor any Director or Member may make an election for the
Company to be excluded from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law, and no provision of this Agreement (including, without limitation,
Section 2.08) shall be construed to sanction or approve such an election.

 
Section 10.03. Tax Matters Partner.  The “tax matters partner” of the Company
pursuant to section 6231(a)(7) of the Code shall be designated by the Board of
Directors.  The tax matters partner shall inform each Member of all significant
matters that may come to its attention in its capacity as tax matters partner by
giving notice thereof on or before the fifth Business Day after becoming aware
thereof and, within that time, shall forward to each Member copies of all
significant written communications it may receive in that capacity.  The tax
matters partner shall consult with Members in connection with any action
contemplated by Section 6222 through 6232 and shall take endeavor to take
actions which are in the best interest of all of the Members in connection
therewith.
 
ARTICLE XI
 
DISPOSITION OF UNITS
 
Section 11.01. Restrictions on Disposition.  (a)  No Member shall Dispose of
Units or interests therein (other than (i) to an Affiliate of such Member who
shall become a Member in accordance with the provisions of this Agreement or
(ii) to the Solicitation Agent under the Placement Agent Agreement, dated as of
June 23, 2008, between the Company and Martin Asset Management, LLC, who shall
become a Member in accordance with the provisions of this Agreement), (b) Noah
Hamman shall not Dispose of his membership interests in Founder LLC, in whole or
in part, (c) Noah Hamman shall hold 100% of the equity interests in Founder LLC
and (d) Founder LLC shall not issue any additional equity interests, in all
cases except for estate planning purposes (as defined below), until the earlier
of (A) the satisfaction of all payments required to be made by Fund.com under
the Purchase and Contribution Agreement and (B) October 31, 2011.  Thereafter,
any Disposition of Units shall be subject to Section 11.05, Section 11.06 and
Section 11.07.  Notwithstanding anything to the contrary contained herein, no
Member may Dispose of all or any portion of its Units if such Disposition would
cause the Company to lose its status as a partnership for federal income tax
purposes.  For purposes of this Section 11.01, “estate planning purposes” shall
mean Dispositions or issuances, as the case may be, with respect to a particular
Member, to such Member’s spouse, child (natural or adopted), or any other direct
lineal descendant or sibling thereof  (or such Member’s spouse) (all of the
foregoing collectively referred to as “family members”), or any custodian or
trustee of any trust, partnership or limited liability company (or similar
vehicle) for the benefit of, or the ownership interests of which are owned
wholly by, such Member or any such family members; provided, that such Member
shall deliver prior written notice to the Company of such transfer and such
interest shall at all times remain subject to the terms and restrictions set
forth in this Agreement and such transferee shall, as a condition to such
issuance, deliver an agreement confirming that such transferee shall be bound by
all the terms and conditions of this Agreement as such Member, (but only with
respect to the securities so transferred to the transferee), without such
transferee being admitted as a Member of the Company; and provided, further,
that in the case of any such Disposition, such Disposition is made pursuant to a
transaction in which there is no consideration actually paid for such
Disposition.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 11.02. Voidance of Certain Dispositions.  Any attempted Disposition in
violation of this Article XI shall, except for any liability on the part of a
Member who violates or attempts to violate the restriction contained herein, be
void ab initio.
 
Section 11.03. Certain Expenses.  Any Member effecting a Disposition of Units or
any interest therein shall pay, or reimburse the Company for, all costs incurred
by the Company in connection with such Disposition.
 
Section 11.04. Substituted Members.  A transferee that has acquired Units or an
interest therein as a result of a Disposition that otherwise is permitted under,
and has been approved in the manner set forth in, the provisions of this Article
XI shall be admitted as a substituted Member; provided, however, that admission
of a transferee as a Member pursuant to this Section 11.04 shall be effective
only after the new member has executed and delivered to the Company a document,
in form and substance satisfactory to the Company, that (i) sets forth the
address for notices of such transferee and (ii) includes an agreement on the
part of such transferee to be bound by the provisions of this Agreement.  Except
as provided in the preceding sentence, no Member shall have the right to
substitute a transferee as a Member in its place.  The Company shall have the
power to amend this Agreement as necessary to reflect a Disposition of Units
effected in accordance with this Section 11.04, and such an amendment need be
executed only by an officer of the Company authorized to do so.
 
Section 11.05. Drag-Along Rights. (a)  Subject to Section 11.01 and Section
11.07, if, (i) upon the consent and approval of Members holding the Required
Percentage of Units (provided, however, that if Fund.com is in default under the
Purchase and Contribution Agreement, none of the Units held by Fund.com shall be
counted towards the calculation of the Required Percentage) and (ii) after the
earlier of (A) the date as of which the Company’s assets under management
exceeds $500,000,000 and (B) October 31, 2011, the Company accepts a bona fide
proposal from a Person that is not an Affiliate of any Member to purchase all,
but not less than all, of the Units outstanding, whether by way of merger,
consolidation, sale of Units or assets, or otherwise (each, a “Required Sale”),
the Company shall give written notice (the “Required Sale Notice”) to all other
Members at least 30 days prior to the closing of such Required Sale.  The
Required Sale Notice shall describe in reasonable detail the terms of the
Required Sale and the identity of the Persons involved in the Required Sale
(collectively, the “Required Sale Transferee”).
 
(b)           If in the Required Sale Notice the Company requires all Members to
participate in the Required Sale (the “Drag-Along Election”), upon delivery of
the Required Sale Notice, each Member shall be obligated to sell all, but not
less than all, of the Units held by such Member to the Required Sale Transferee
on the same terms and conditions specified in the Required Sale Notice, to vote
their interests in favor of the Required Sale at any meeting of the Members
called to vote on or approve the Required Sale and/or consent in writing to the
Required Sale, to waive
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
all dissenters’ or appraisal rights in connection with the Required Sale, to
enter into agreements of sale or merger agreements relating to the Required
Sale, to agree (as to itself) to make to the Required Sale Transferee
representations, warranties, covenants, indemnities and agreements in connection
with the Required Sale, and otherwise to take all actions reasonably necessary
or desirable to cause the Company and the Members to consummate the Required
Sale.  Any terms of such Required Sale may be amended from time to time (so long
as they continue to comply with this Section 11.05, and subject to the
continuing requirements of Section 11.07), and any such Required Sale Notice may
be rescinded.  The Company shall give prompt written notice of any such
amendment, modification or rescission to all Members.  The obligations of the
Members pursuant to this Section 11.05 are in all respects subject to the
satisfaction of the following conditions:
 
(i) each Member shall receive the same proportion of the aggregate consideration
from such Required Sale that such Member would have received if such aggregate
consideration had been distributed by the Company to the Members in complete
liquidation pursuant to Article XIII;
 
(ii) no Member shall be obligated to make any out-of-pocket expenditure prior to
the consummation of the Required Sale (excluding modest expenditures for
postage, copies, etc.), and no Member shall be obligated to pay more than its
pro rata share (based upon the amount of consideration received) of reasonable
expenses incurred in connection with a consummation of the Required Sale to the
extent such costs are incurred for the benefit of all Members and are not
otherwise paid by the Company or the Required Sale Transferee (costs incurred by
or on behalf of a Member for its sole benefit will not be considered costs of
the transaction hereunder), provided, that a Member’s liability for such
expenses shall not exceed the total purchase price received by such Member for
its Units; and
 
(iii) in the event that the Members are required to provide any representations
or indemnities in connection with the Required Sale (other than representations
and indemnities concerning each Member’s valid ownership of its Units, free of
all liens and encumbrances (other than those arising under applicable securities
laws), and each Member’s authority, power, and right to enter into and
consummate such purchase or merger agreement without violating any other
agreement), then each Member shall not be liable for more than its pro rata
share (based upon the amount of consideration received) of any liability for
misrepresentation or indemnity, and such liability shall not exceed the total
purchase price received by such Member for its Units, after taxes and expenses,
and such liability shall be satisfied solely out of any funds escrowed for such
purpose.
 
Section 11.06. Tag-Along Rights.  (a)  With respect to any proposed Disposition
permitted by this Article XI (other than to an Affiliate, pursuant to a Required
Sale or following a Qualified Public Offering) (a “Proposed Sale”) by any Member
(each, a “Selling Member”), and subject to Section 11.07, each Member who is not
a Selling Member (each, a “Non-Selling Member”) who exercises its rights under
this Section 15.05(a) (a “Tagging Member”) shall have the right (the “Tag-Along
Right”) to require the proposed transferee (the “Proposed Transferee”) to
purchase from such Tagging Member its proportional shares of the Units to be
sold to the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Proposed Transferee on identical terms (including, without limitation, time of
payment and form of consideration) as those given to the Selling Member.  A
Tagging Member’s proportional share of the Units to be sold to the Proposed
Transferee shall equal the product of (i) the number of Units held by such
Tagging Member divided by the aggregate number of Units held by the Selling
Member and all Tagging Members (including the applicable Tagging Member)
participating in such Disposition multiplied by (ii) the aggregate number of
Units to be sold to the Proposed Transferee in such Disposition.  In order to be
entitled to exercise its Tag-Along Right pursuant to this Section 11.06, each
Tagging Member must agree (as to itself) to make to the Proposed Transferee the
same representations, warranties, covenants, indemnities and agreements as the
Selling Member agrees to make in connection with the Proposed Sale; provided,
further that (i) in no event shall a Tagging Member be required to make
representations and warranties or provide indemnities as to any other Tagging
Members or the Selling Member (other than Affiliates of such Tagging Member) and
(ii) no Tagging Member shall be liable for more than its pro rata share (based
upon the amount of consideration received) of any liability for
misrepresentation or indemnity, and such liability shall not exceed the total
purchase price received by such Tagging Member for its Units, after taxes and
expenses, and such liability shall be satisfied solely out of any funds escrowed
for such purpose.
 
(b)           The Selling Member will give notice to each Non-Selling Member of
each Proposed Sale not later than ten (10) Business Days after the execution of
the definitive agreement relating to the Proposed Sale, setting forth the number
of Units proposed to be so Disposed of, the name and address of the Proposed
Transferee, the names of any significant Affiliates of the Proposed Transferee,
the proposed amount and form of consideration (and if such consideration
consists in part or in whole of property other than cash, the Selling Member
will provide such information, to the extent reasonably available to the Selling
Member, relating to such non-cash consideration as the Non-Selling Member may
reasonably request in order to evaluate such non-cash consideration) and other
terms and conditions of payment offered by the Proposed Transferee.  The Selling
Member will deliver or cause to be delivered to each Tagging Member copies of
all transaction documents relating to the Proposed Sale as the same become
available.  The Tag-Along Rights provided by this Section 11.06 must be
exercised by the Non-Selling Members within 15 Business Days following
effectiveness pursuant to Section 14.01 of the notice required by the preceding
sentence by delivery of a written notice to the Selling Member indicating its
desire to exercise its rights and specifying the number of Units it desires to
Dispose of.
 
(c)           If any Tagging Member exercises its rights under this Section
11.06, the closing of the purchase of the Units with respect to which such
rights have been exercised will take place concurrently with the closing of the
sale of the Selling Member’s Units to the Proposed Transferee.
 
Section 11.07. Right of First Offer.  (a)  Subject to Section 11.01, no Member
may Dispose of any of its Units without first offering to sell such Units to the
other Members pursuant to the provisions of this Section 11.07.  Any Member
wishing to Dispose of all or any of its Units (the “Offeror”) shall deliver a
written notice (an “Offer Notice”) to all other Members (collectively, the
“Offeree”) not less than 60 days prior to offering, or soliciting offers for,
its Units from any Person.  
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Offer Notice shall describe in reasonable detail the number of Units being
offered, the cash purchase price requested and such other information of the
proposed Disposition that a reasonable buyer would require.  Upon receipt of an
Offer Notice from the Offeror, each Offeree shall have the right to purchase all
of the Units being offered pursuant to this Section 11.07 and the Offeror agrees
not to sell such Units prior to the earlier of (a) the expiration of the Offer
Notice Period (as defined below), or (b) the communication to the Offeror of the
decision by the Offeree not to purchase any or all of such Units.
 
(b)           No later than 30 days after the date of the effectiveness pursuant
to Section 14.01 of the Offer Notice (the “Offer Notice Period”), the Offeree
must notify the Offeror of its decision with respect to the offer set forth in
the Offer Notice.
 
(c)           If the option set forth in Section 11.07(a) is exercised by any
Offeree, then such Offeree shall arrange with the Offeror a mutually convenient
time (not later than 90 days after the date of the Offer Notice) to consummate
such purchase and sale and, at that time, shall pay to the Offeror cash
consideration for the Units subject to such purchase and sale, by delivering a
certified bank check or checks or by wiring same day funds upon the instructions
of the Offeror in the amount of the purchase price for such Units against
delivery to such Offeree by the Offeror of such Units.  If the option set forth
in Section 11.07(a) is exercised by an Offeree who then defaults on its
obligation to purchase, without limiting any rights the Offeror may have, the
Offeree shall lose any further rights pursuant to this Section 11.07.  If the
option set forth in Section 11.07(a) is exercised by more than one Member, then
each participating Member shall be entitled to purchase its pro rata share
(determined by reference to the ratio of Units held by such Member to the
aggregate number of Units held by all participating Members) of the Units
subject to the Offer Notice.
 
(d)           If, at the end of the Offer Notice Period, no Offeree has
exercised the right of first offer for all of the Units described in the Offer
Notice in the manner set forth above, the Offeror may, during the next
succeeding 180 days or, if applicable, within ten (10) Business Days after all
required regulatory consents have become final, sell such Units not purchased by
the Offeree on terms no more favorable to the transferee(s) thereof than those
specified in the Offer Notice (any such proposed sale a “Proposed Third Party
Sale”); provided, that in the event that the per Unit price in a Proposed Third
Party Sale is less than 90% of the price per Unit specified in the Offer Notice,
then the Offeror must, prior to consummating such Proposed Third Party Sale,
re-offer the applicable Units to the other Members at such reduced price, which
offer may be accepted by the Offerees only within five (5) Business Days in the
manner specified above.   For purposes of comparing the per Unit price in a
Proposed Third Party Sale with the per Unit price specified in the Offer Notice,
any non-cash consideration included in such Proposed Third Party Sale shall be
valued at fair market value as of the time of any agreement with respect to such
Proposed Third Party Sale, as reasonably determined by the Offeror in good
faith.  Promptly after such sale, (i) the Offeror shall notify the Company of
the consummation thereof and shall furnish such evidence of the completion and
time of completion of such sale and of the terms thereof as may reasonably be
requested by the Company and, thereafter, (ii) the Company shall deliver notices
to the Offeror and the transferee who has purchased such Units of the
registration of the transfer of such Units.  If, at the end of the 180-day
period or, if applicable, the ten (10) Business Day period following regulatory
consent, referred to in this Section 11.07(d), the Offeror has not completed the
sale of such Units as aforesaid, all the restrictions on transfer contained
herein, including this Section 11.07, shall again be in effect with respect to
such Units.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 11.08. Termination of Restrictions on Disposition.
 
Notwithstanding anything to the contrary contained herein, the restrictions on
Disposition contained in Section 11.01, Section 11.05, Section 11.06 and Section
11.07 shall terminate upon the Company’s consummation of a Qualified Public
Offering.
 
Section 11.09. Allocations Between Transferor and Transferee.
 
If any Disposition of a Unit occurs during a fiscal year, Article VI shall be
applied to the assignor and assignee on the basis of an interim closing of the
books of the Company as of the date of such Disposition.
 
ARTICLE XII
 
BOOKS, RECORDS AND ACCOUNTING
 
Section 12.01. Books and Records.  The Board of Directors of the Company shall
keep or cause to be kept at the principal office of the Company complete and
accurate books and records of account, including such records as are required to
be maintained by the Company at its principal office under section 18-305(a) of
the Act.  Pursuant to section 18-305(d) of the Act, any records maintained by
the Company in the regular course of its business may be maintained in other
than a written form, provided, however, that the records so kept shall be
convertible into written form within a reasonable period of time.
 
Section 12.02. Fiscal Year.  The fiscal year of the Company shall be the
calendar year.
 
Section 12.03. Books of Account; Tax Return.
 
The Company shall prepare and file on a timely basis all federal, state, local
and foreign income and other tax returns required to be filed by the
Company.  The Company shall also keep or cause to be kept complete and
appropriate records and books of account in which shall be entered all such
transactions and other matters relative to the Company’s operations, business
and affairs as are usually entered into records and books of account maintained
by Persons engaged in businesses of like character or which are required by the
Act.  Except as otherwise expressly provided herein, such books and records
shall be maintained utilizing the accrual method of accounting in accordance
with generally accepted accounting principles.  Within 75 days of the end of
each fiscal year, the Company shall provide each Member with the Company’s Form
1065, a Schedule K-1 for such fiscal year and such other United States federal
and state income tax reporting information, if any, as is required by law.
 
ARTICLE XIII
 
DISSOLUTION, LIQUIDATION AND TERMINATION
 
Section 13.01. Dissolution.  The Company shall dissolve and its affairs shall be
wound up on the first to occur of the following:
 
(a) the execution of a written consent to dissolution by Members holding the
Required Percentage of Units; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b) entry of a decree of judicial dissolution of the Company under section
18-802 of the Act.

 
Notwithstanding anything to the contrary in this Article XIII, if the Company
shall be dissolved by written consent pursuant to paragraph (a) above and the
aforementioned written consent so provides, the liquidation of the Company, the
winding up of its affairs and the distribution of its assets shall be effected
in accordance with the terms and provisions of a plan of liquidation adopted by
the Board of Directors (a “Plan of Liquidation”) and the applicable provisions
of the Act; provided, however, that the terms of any such Plan of Liquidation
shall not alter the priorities in which the assets of the Company are to be
distributed to the Members in accordance with 13.02(d).  A Plan of Liquidation
adopted pursuant to this Section 13.01 may provide for (i) the appointment of
the Person or Persons that are to act as liquidators, who may be the Board of
Directors, (ii) the terms and conditions upon which the assets of the Company
are to be sold, transferred or otherwise disposed of, including the price or
range of prices at which specific assets are to be sold, transferred or
otherwise disposed of or the method by which such prices are to be determined
and the Person or Persons to which such assets are to be sold, transferred or
otherwise disposed of (which may, subject to Section 7.02(i), include one or
more Members or their Affiliates), (iii) the manner in which the business of the
Company will be conducted until its affairs have been completely wound up, (iv)
the manner in which the Company will pay or provide for the payment of its
debts, liabilities and obligations and any known or unknown claims against the
Company, (v) the manner, form and timing of distributions to the Members,
including any procedures or conditions that must be complied with by the Members
in order to receive distributions (which may include execution of a letter of
transmittal containing such terms and provisions as shall be determined by the
Board of Directors in its sole discretion and surrender by the Members of the
certificates evidencing any Units held by them) and whether distributions will
be made in cash or in kind, or both, and (vi) such other matters as the Board of
Directors shall determine are necessary or appropriate in connection with the
liquidation of the Company, the winding up of its affairs and the distribution
of its assets.

 
Section 13.02. Liquidation and Termination.  If the Company has been dissolved
in accordance with Section 13.01, the liquidation of the Company, the winding up
of its affairs and the distribution of its assets shall be effected (i) if a
Plan of Liquidation has been adopted in accordance with Section 13.01, in the
manner provided in the Plan of Liquidation and (ii) if no such Plan of
Liquidation has been adopted, in the manner determined by the liquidators in
accordance with the provisions of this Section 13.02.  On dissolution of the
Company, the Board of Directors shall act as liquidators.  The liquidators shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act.  The costs of liquidation shall
be borne as a Company expense.  Until final distribution, the liquidators shall
continue to operate the Company properties with all of the power and authority
of the Board of Directors.  The steps to be accomplished by the liquidators are
as follows:
 
(a)           as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made of the
Company’s assets, liabilities and operations through the last day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           to the extent required by the Act, the liquidators shall cause
notice to be mailed to each known creditor of and claimant against the Company;
 
(c)           the liquidators shall cause the Company to (i) pay or make
reasonable provision for all claims and obligations, including all contingent,
conditional or unmatured contractual claims, known to the Company, (ii) make
such provision as will be reasonably likely to be sufficient to provide
compensation for any claim against the Company which is the subject of a pending
action, suit or proceeding to which the Company is a party and (iii) make such
provision as will be reasonably likely to be sufficient to provide compensation
for claims that have not been made known to the Company or that have not arisen
but that, based on the facts known to the Company, are likely to arise or to
become known to the Company within ten years after the date of dissolution, in
each case as and to the extent required by section 18-804 of the Act; and
 
(d)           all remaining assets of the Company shall be distributed to the
Members as follows:
 
(i) the liquidators may sell any or all Company property, including, subject to
Section 7.02(i), to Members, and any resulting gain or loss from each sale shall
be computed and allocated to the Capital Accounts of the Members;
 
(ii) with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution; and
 
(iii) Company property shall be distributed among the Members in the same manner
as set forth in Section 6.05.  The foregoing distributions shall be made by the
end of such taxable year (or, if later, 90 days after the date of the
liquidation).
 
All distributions in kind to the Members shall be made subject to the liability
of each distributee for costs, expenses, and liabilities theretofore incurred or
for which the Company has committed prior to the date of termination and those
costs, expenses, and liabilities shall be allocated to the distributee pursuant
to this Section 13.02.  The distribution of cash or property to a Member in
accordance with the provisions of this Section 13.02 constitutes a complete
return to the Member of its capital contributions and a complete distribution to
the Member in respect of its Units and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of section 18-502(b) of the Act.  To the extent that a Member returns funds to
the Company, it has no claim against any other Member for those funds.

 
Section 13.03. Deficit Capital Accounts.  Notwithstanding anything to the
contrary contained in this Agreement, and notwithstanding any custom or rule of
law to the contrary, to the extent that the deficit, if any, in the Capital
Account of any Member results from or is attributable to deductions and losses
of the Company (including non-cash items such as depreciation), or distributions
of money pursuant to this Agreement to all Members in proportion to the number
of Units held by them, upon dissolution of the Company such deficit shall not be
an asset of the Company and such Members shall not be obligated to contribute
such amount to the Company to bring the balance of such Member’s Capital Account
to zero.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 13.04. Certificate of Cancellation.  On completion of the distribution
of Company assets as provided herein, the Board of Directors (or such other
Person or Persons as the Act may require or permit) shall file a Certificate of
Cancellation with the Secretary of State of the State of Delaware, cancel any
other filings made pursuant to Section 2.06 and take such other actions as may
be necessary to terminate the existence of the Company.
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.01. Notices.  Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
with postage paid thereon, and registered or certified with return receipt
requested or by delivering that writing to the recipient in person, by courier
or by facsimile transmission.  A notice, request or consent given under this
Agreement is deemed given upon receipt, if delivered in person, five (5)
Business Days after being mailed or on the first Business Day after being sent
by nationally recognized overnight courier or by facsimile transmission.  All
notices, requests and consents to be sent to a Member must be sent to or made at
the addresses set forth opposite such Member’s name on Exhibit A attached hereto
or such other address as that Member may specify by notice to the Company.  Any
notice, request or consent to the Company or the Board of Directors must be
given to the Board of Directors at the addresses of Founder LLC and Fund.com set
forth on Exhibit A, until such time as such address is changed by agreement of
Founder LLC and Fund.com.  Whenever any notice is required to be given by law or
this Agreement, a written waiver thereof, signed by the Person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.
 
Section 14.02. Adjustments to Number of Units.  All number of Units specified in
this Agreement shall be appropriately adjusted for any Unit split, distribution,
recapitali­zation, conversion or other change affecting the Company’s
outstand­ing Units.
 
Section 14.03. Entire Agreement.  Except as otherwise provided herein or in the
Purchase and Contribution Agreement, this Agreement constitutes the entire
agreement of the Members relating to affairs of the Company and the conduct of
its business and supersedes all prior contracts or agreements with respect to
the Company, whether oral or written.
 
Section 14.04. Effect of Waiver or Consent.  A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person with respect to the
Company.  Failure on the part of a Person to complain of any act of any Person
or to declare any Person in default with respect to the Company, irrespective of
how long that failure continues, does not constitute a waiver by that Person of
its rights with respect to that default.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 14.05. Amendment or Modification.
 
Subject in all respects to Section 3.05 and Section 7.02(e), this Agreement
generally may be modified or amended only with the written consent of the Board
of Directors and the consent and approval of Members holding the Required
Percentage of Units; provided, however, that:
 
(a)           The Board of Directors shall have the power, without the consent
of the Members, to amend this Agreement as may be required to reflect the
admission, substitution, termination, or withdrawal of Members in accordance
with this Agreement;
 
(b)           Subject to subsections (c) through (f) below, the Board of
Directors shall have the power to amend this Agreement as may be required to (i)
reflect any change that does not adversely affect any Member and (ii) cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with the law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with the Act or with the provisions of this Agreement;
 
(c)           If any such amendment would cause the dissolution of the Company
prior to the time set forth in Section 13.01, this Agreement shall not be
amended without the consent of each Member;
 
(d)           No amendment that would cause the Company to fail to be treated as
a limited liability company for state law purposes or change the limited
liability status of any Member or that would change the participation of any
Member in the income, gain, loss, deductions, expenses, credits, capital or
distributions of the Company or that would otherwise adversely affect in any
respect the financial or economic terms to which a Member is entitled prior to
the approval of the proposed amendment may be made without the written consent
of such Member (except for amendments to admit Members pursuant to the terms of
this Agreement);
 
(e)           No amendment that would cause the Company to fail to be treated as
a partnership for federal income tax purposes may be made without the consent of
all Members; and
 
(f)           No amendment shall be made to change the level of Units ownership
required for any consents required hereunder to the taking of any action, unless
such amendment is approved by the Members holding an aggregate number of Units
in the Company equal to or in excess of the required amount.
 
Section 14.06. Binding Effect.  Subject to the restrictions on Dispositions set
forth in this Agreement, this Agreement is binding on and inures to the benefit
of the Members and their respective heirs, legal representatives, successors,
and assigns.  No party may assign this Agreement or any of its rights hereunder
to any Person (other than a transferee of Units previously owned or held by such
party that acquired the same in compliance with the provisions of this
Agreement) without the prior written consent of each of the other parties
hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Section 14.07. Governing Law; Severability.  THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In
the event of a direct conflict between the provisions of this Agreement and (a)
any provision of the Certificate or (b) any mandatory provision of the Act or
(to the extent such statutes are incorporated into the Act) the Delaware General
Corporation Law or the Delaware Code, the applicable provision of the
Certificate, the Act, the Delaware General Corporation Law or the Delaware Code,
as the case may be, shall control.  If any provision of this Agreement or the
application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other Persons or circumstances is not affected thereby and
that provision shall be enforced to the greatest extent permitted by law.
 
Section 14.08. Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver such
additional documents and instruments and perform such additional acts that may
be necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
 
Section 14.09. Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.
 
Section 14.10. Construction.  Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter.  All
references to Articles and Sections refer to articles and sections of this
Agreement.
 
Section 14.11. No Third Party Beneficiary.
 
This Agreement is made solely and specifically among and for the benefit of the
parties hereto, and their respective successors and assigns (except that the
provisions of Section 9.01 shall inure to the benefit of each of the
Indemnitees), and no other Person (except to the extent provided in the
immediately preceding parenthetical) shall have any rights, interest or claims
hereunder or be entitled to any benefits under or on account of this Agreement
as a third party beneficiary or otherwise.  No third party, including any
creditor of the Company, shall have any right to enforce any contribution of
capital or other advance of funds by any Member.
 

 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Members have executed this Agreement as of the day and
year first above written.
 
Wilson Lane Group, LLC
 
By:           /ss/ Noah
Hamman                                                                
Name:  Noah Hamman
Title:  Managing Member

 

 

 
Fund.com Inc.
 
By:           /ss/ Gregory Webster
Name:  Gregory Webster
Title:  Chief Executive Officer

 

 
 
 

--------------------------------------------------------------------------------

 

 

 
 

 
Exhibit A
 
Capital Contributions and Number of Units
 

 
 
 
Name of Member
 
 
Address
 
Number
of Units
 
Capital
Contribution
 
Capital Account
Balances
                   
Wilson Lane Group, LLC
5604 Wilson Lane
Bethesda, MD 20814
4,000,000
$10,000
$2,666,667
                   
Fund.com Inc.
14 Wall Street, 20th Floor
New York, New York 10005
With a copy to:
Ron Fleming
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, NY 10036-4039
Fax: 212.298-9931
6,000,000
$275,000
$4,000,000
                                       


